Title: To James Madison from Alexandre Monnier, 31 December 1816
From: Monnier, Alexandre
To: Madison, James



Devis Tavern Washington December 31, 1816

Alexandre Monnier Marchand à buffalo (état de New york) venant De Richemond pour y vendre quelques terres, n’ayant pu y réussir forcé de Séjourner en cette ville depuis 12 Jours avec Sa Famille, Faute de moyens ayant été désappointé d’une Somme de 300 ¶s par georges Nelson négt. à Petersburg en virginie.
Après avoir inutilement Fait toutes les démarches Possibles Pour Se procurer l’Argent nécessaire pour rendre Sa Famille à la Maison, après avor enfin écrit chez lui à Sa mere, ne recevant point de réponse et ne Sachant à quoi attribuer ce Silence, il Se prendrait liberté de S’Adresser à Mr: Le président des états unis, Pour le prier de le retirer de l’Embaras pénible où il Se trouve avec Son épouse et Son fils dont la position exige le retour le plus prompt.  Il laisse Mr: Le président juger du désespoir où il est de voir Sa Famille Souffrir journallement des caprices d’un Mtre: d’Auberge qui ne Sait que trop la position où Se trouve cette infortunée Famille.
Si Mr: le président daigne lui rendre ce Service quoiqu’il lui Soit totalement étranger, il lui Promet Sur l’honneur que la  traite qu’il lui donnera Sur Mr. Leack Cahr. de la bank de Niagara à Buffalo, ou tout autre, lui Sera payé aussitôt Présentation.
Il attend avec inquiétude une reponse de Mr: le président qui Mettra il ose l’Espérer Fin aux Peines qu’endurent Sa Famille.  Il a l’honneur d’être avec le plus profond respect, Monsieur le Président, Votre très humble et très obéissant Serviteur

Aldre: Monnier

